EXAMINER'S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Allen Hoover on 01/06/2022.
The application has been amended as follows: 

22. (Currently Amended) A method of repositioning a patient, the method including: positioning a patient repositioning apparatus between a patient and a support surface, the patient repositioning apparatus including an inflatable sheet and an inflatable support of the inflatable sheet, the inflatable support mounted to a cover layer of the inflatable sheet such that the cover layer extends about the inflatable support , wherein a lower portion of the inflatable support is integrally connected with the cover layer, the cover layer made of a high-friction material for engaging the patient and inhibiting movement of the patient relative to the inflatable sheet; inflating the inflatable support to elevate a portion of the patient; deflating the inflatable support to lower the portion of the patient; inflating the inflatable sheet and causing air to travel through holes in a lower layer of the inflatable sheet toward the support surface; and transferring the patient transfer apparatus and the patient thereon from the support surface to another surface while the inflatable sheet is inflated and the inflatable support is uninflated. 

Reasons for Allowance
	Claims 22-24, 26-37, and 39-41 are allowed. The following is an examiner’s statement of reasons for allowance: The claims are allowable over the prior art of record because the teachings of the references taken alone or as a whole do not teach or render obvious the combination set forth including that of independent claim 22.
	In regards to independent claim 22, the prior art of Strkyer (US 2014/0007353) in view of Phalen et al. (US 10828216) were used to teach the instant invention. Specifically the art of Stryker, discloses a patient turner with turning bladders in the shape of wedges that can be selectively inflated or deflated to adjust a patient’s position to reduce medical complications such as bed sores. The prior art of Stryker does not teach a cover layer and/or a cover layer that is integrally connected to the inflatable sheet, rather the inflatable support is completely separated. As such, the prior art of Phalen et al. was used to teach the cover layer which is made of a high friction material. However, this cover layer is located above the inflatable support and does not render obvious any connection that would be lower or below the support as well as being ‘integral’ as there is a substrate or extra layer between the support and the cover layer. Consequently, both Stryker and Phalen either alone or in combination fail to teach that the inflatable support has a lower portion that is integrally connected with the cover layer. 
	Finally, another search was completed and the prior arts of Hasty (US 5092007) and Davis (US 8387177) were considered to be pertinent to the applicant’s disclosure. The prior art of Hasty discloses an air mattress support chambers that extend the length of the mattress support, however, the inflatable supports are similar to those of Stryker and they are also not integrally connected. Additionally, Hasty lacking baffles within the inflatable support. Furthermore, Davis has the capability of connecting the inflatable supports to the lower portion, however, there is no wedge shape constraint (Fig. 3 – completely flat) as well as when deflating they are not capable of being selectively deflated.

the teachings of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
1/7/2022